fiL
                                STATE OF MINNESOTA                          November 17, 2016

                                                                               Om:c.:OF
                                  IN SUPREME COURT                         AJII!IB.IAIECcutu

                                         A16-0671


In re Petition for Reinstatement of
Carol Lynn O'Gara, a Minnesota Attorney,
Registration No. 0230790.


                                        ORDER

       The court indefinitely suspended petitioner Carol Lynn O ' Gara from the practice of

law for a minimum of 90 days, effective as of April 3, 2008. In re 0 'Gara, 746 N. W.2d

130, 131 (Minn. 2008) (order). Petitioner applied for reinstatement in April 2016, and a

hearing was held before a panel of the Lawyers Professional Responsibility Board. The

panel found that petitioner proved by clear and convincing evidence that she is morally fit

to resume the practice of law. See In re Mose , 843 N.W.2d 570, 574-75 (Minn. 2014)

(providing that the burden is on the attorney to establish by clear and convincing evidence

the moral fitness to resume the practice of law). The panel recommends that petitioner be

reinstated to the practice of law and placed on supervised probation for a period of 2 years.

Petitioner and the Director of the Office of Lawyers Professional Responsibility agree with

the panel's recommendation.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that petitioner Carol Lynn O'Gara is reinstated to the

practice of law and placed on probation for a period of 2 years, to terminate 2 years after
petitioner's reinstatement or 2 years after petitioner resumes the private practice of law,

whichever is later, and subject to the following terms and conditions:

      (a)    Petitioner shall cooperate fully with the Director's Office in its effcn1s
      to monitor compliance with this probation. Petitioner shall promptly respond
      to the Director's correspondence by the due date. Petitioner shall cooperate
      with the Director's investigation of any allegations of unprofessional conduct
      that may come to the Director's attention. Upon the Director's request,
      petitioner shall authorize the release of information and documentation to
      verify compliance with the terms of this probation.

      (b)  Petitioner shall abide by the Minnesota Rules of Professional
      Conduct.

      (c)   Petitioner shall continue her current mental health treatment program,
      under which she is now seen on an as-needed basis, and shall follow all
      recommendations of her treating professional, which includes taking
      medications as prescribed.

      (d)     If petitioner engages in the practice of law other than as a solo
      practitioner, she shall do so subject to supervision, until the end of the
      probationary period, by a licensed Minnesota attorney, who may be
      employed by the same entity as petitioner. The attorney shall be appointed
      by the Director to monitor petitioner's compliance with the terms of this
      probation. Petitioner shall notify the Director as soon as practicable of her
      intention to engage in the practice of law other than as a solo practitioner. At
      the same time that petitioner notifies the Director of her intention to engage
      in the practice of law other than as a solo practitioner, petitioner shall provide
      the Director with the names of two attorneys who have agreed to be
      nominated as petitioner's supervisor. If, after diligent effort. petitioner is
      unable to locate a supervisor acceptable to the Director, the Director will
      locate the supervisor. Petitioner shall cooperate fully with the supervisor in
      his or her efforts to monitor compliance with this probation. The supervisor
      shall file written reports with the Director at least quarterly, or at such more
      frequent intervals as the Director may reasonably request.

       (e)    Petitioner shall not engage in solo practice during the probationary
       period unless petitioner demonstrates to the satisfaction of the Director that
       she cannot find other employment as an attorney. If petitioner engages in the
       practice of law as a solo practitioner at any time during the probationary
       period, she shall be subject to the following conditions for 2 years or until
       the end of the probationary period, whichever occurs sooner:



                                              2
(i)   Petitioner shall notify the Director at least 30 days before
engaging in the practice of law as a solo practitioner.

(ii)    Petitioner shall be supervised by a licensed Minnesota
attorney, appointed by the Director to monitor petitioner's compliance
with the terms of this probation. At the same time that petitioner
notifies the Director of her intention to open a solo practice, petitioner
shall provide to the Director the names of at least two attorneys who
have agreed to be nominated as her supervisor. If, after diligent effort,
petitioner is unable to locate a supervisor acceptable to the Director,
the Director will locate the supervisor. Petitioner shall make active
client files available to the Director upon request.

(iii) Petitioner shall cooperate fully with the supervisor in his or her
efforts to monitor compliance with this probation. Petitioner shall
contact the supervisor weekly, either in person or by telephone, and
shall schedule a minimum of one in-person meeting per month.
Petitioner shall submit to the supervisor an inventory of all active
client files at least l week before each in-person meeting. With
respect to each active client file, the inventory shall disclose the client
name, type of representation, date opened, most recent activity, next
anticipated action, and anticipated closing date. At least quarterly, the
supervisor shall review a random sample of petitioner's open files.
The supervisor shall file written reports with the Director at least
quarterly, or at such more frequent intervals as may reasonably be
requested by the Director.

(iv) Petitioner shall initiate and maintain office procedures that
ensure ( 1) that there are prompt responses to correspondence,
telephone calls, and other important communications from clients,
courts, and other persons interested in matters she is handling; and (2)
that petitioner regularly revie\vs all files and completes legal matters
on a timely basis.

(v)    At the same time that petitioner notifies the Director of her
intention to engage in the solo practice of law~ petitioner shall provide
to the Director a written plan outlining office procedures designed to
ensure that petitioner complies with the requirements of this
probation. Petitioner shall also provide the Director with an updated
business plan, and shall provide the updated business plan and office
procedures plan to her supervisor, once appointed.

(vi) Petitioner shall maintain law office and trust account books and
records in compliance with Minn. R. Prof. Conduct 1.15. These books


                                 3
     and records shall include the following: client subsidiary ledger,
     checkbook register, monthly trial balances, monthly trust account
     reconciliation, bank statements, cancelled checks, duplicate deposit
     slips and bank reports of interest earned, service charges, and interest
     payments to the Lawyers Trust Account Board. Such books and
     records shall be made available to the Director at such intervals as the
     Director deems necessary to determine compliance.

     (vii) Petitioner shall apply for malpractice insurance with coverage,
     limits, and an insurance company approved by the Director.
     Petitioner shall not be required to purchase malpractice insurance if
     she can demonstrate to the Director that it is unavailable or unduly
     expensive.

Dated: November 17, 2016                 BY THE COURT:


                                         ()~I.e;/;-
                                         David R. Stras
                                         Associate Justice




                                     4